Case 18-01104 Doc 38 Filed 04/10/19 Entered 04/10/19 14:04:58 Main Document Page 1 of 1



                             UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF LOUISIANA

   IN RE                                                               BANKRUPTCY NO.
                                                                       16-12486
   CRESCENT CITY SCAFFOLD, LLC                                         SECTION “B”
             DEBTOR                                                    CHAPTER 7

   DAVID V. ADLER, TRUSTEE
              PLAINTIFF

   VERSUS                                                              ADVERSARY NO.
                                                                       18-1104
   JOHN FAYARD and JJK&A HOLDING
   CORPORATION d/b/a/ Coast Scaffold
   & Shoring
             DEFENDANTS
                                     ORDER

           This matter came before the Honorable Jerry A. Brown on April 10, 2019 as a Rule
   16(b) conference and pre-trial conference.

   APPEARING:            Fernand L. Laudumiey IV
                         Counsel for David V. Adler, Trustee (Plaintiff)
                         Darryl Landwehr
                         Counsel for John Fayard (Defendant)
                         No counsel appeared for or enrolled to represent JJK&A Holding Corp.
                         d/b/a Coast Scaffold & Shoring (Defendant)

           IT IS ORDERED that the trial in this matter is set for THURSDAY AUGUST 1, 2019
   AT 10:30 A.M. said date and time being agreeable to counsel.
           IT IS FURTHER ORDERED that counsel file a joint pre-trial order as governed by the
   Court’s Notice of pretrial and Trial Procedures no later than July 23, 2019.
           New Orleans, Louisiana, April 10, 2019.




                                                        Hon. Jerry A. Brown
                                                        U.S. Bankruptcy Judge
